COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:    TREIMee Corp. d/b/a Park on Westview Apts and Park on
                        Westview Apartments, LP v. Armando Garcia

Appellate case no.:     01-11-00971-CV

Trial court case no.:   09-47202

Trial court:            281st District Court of Harris County

       On October 7, 2013, appellants, TREIMee Corp. d/b/a Park on Westview Apts and
Park on Westview Apartments, filed hybrid motions for rehearing and requests for en
banc reconsideration. Appellants’ motions for rehearing and requests for en banc
reconsideration are denied.

       It is so ORDERED.

Judge’s signature: /s/ Jim Sharp
Acting for the Court

Date: June 3, 2014

Panel consists of Justices Higley, Sharp, and Huddle.

A unanimous Court voted to overrule the request for en banc reconsideration.

The en banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley,
Bland, Sharp, Massengale, Brown, and Huddle.